        Case 2:20-cv-03850-PBT Document 8 Filed 08/24/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEAGUE OF WOMEN VOTERS OF
PENNSYLVANIA, URBAN LEAGUE                           No. 2:20-CV-3850
OF GREATER PITTSBURGH, AMY
CAMPBELL, and WILLIAM
GILLIGAN,                                          Complaint Filed 8/7/20
                    Plaintiffs

                    v.

KATHY BOOCKVAR, in her Official
Capacity as Secretary of the                        Electronically Filed
Commonwealth of Pennsylvania, et al.,
                           Defendants


                          ENTRY OF APPEARANCE


      Please enter my appearance as counsel for Defendants Kathy Boockvar and

Jessica Mathis in the above-captioned matter.


                                      By:   /s/ Karen M. Romano
                                            KAREN M. ROMANO
                                            Chief Deputy Attorney General
                                            Chief, Litigation Section
                                            Pa. Bar # 88848
Office of Attorney General
Litigation Section
15th Floor, Strawberry Square
Harrisburg, PA 17120
Phone: (717) 787-2717
kromano@attorneygeneral.gov

DATE: August 24, 2020
         Case 2:20-cv-03850-PBT Document 8 Filed 08/24/20 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I, Karen M. Romano, Chief Deputy Attorney General, do hereby certify that

I caused the foregoing Entry of Appearance, to be filed with the United States

District Court for the Eastern District of Pennsylvania via the Court’s CM/ECF

system, which will provide electronic notice to all counsel and parties of record.


                                              /s/ Karen M. Romano

                                              KAREN M. ROMANO
                                              Chief Deputy Attorney General


DATE: August 24, 2020
